 1
 2   Douglas T. Sloan, City Attorney (State Bar #194996)
     Tina Griffin, Chief Assistant City Attorney (State Bar #210328)
 3   CITY OF FRESNO
     2600 Fresno Street, Room 2031
 4   Fresno, California 93721-3602

 5   BETTS & RUBIN, A Professional Corporation
     907 Santa Fe Avenue, Suite 201
 6   Fresno, California 93721
     Telephone: (559) 438-8500
 7   Facsimile: (559) 438-6959
     James B. Betts (State Bar #110222)
 8   Joseph D. Rubin (State Bar #149920)
     Attorneys for Defendant CITY OF FRESNO, JERRY DYER, ANDREW HALL
 9
10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12   TEMUJIN BUSTOS,                            )             Case No. 1:20-cv-00066-DAD-BAM
13                                              )
                            Plaintiff,          )             STIPULATION TO AMEND
14                                              )             SCHEDULING CONFERENCE ORDER;
                    vs.                         )
                                                )             AND ORDER THEREON
15   CITY OF FRESNO, a Public Entity; CHIEF )
16   OF POLICE JERRY P. DYER, individually      )
     and in his capacity as Chief of the Fresno )
17   Police Department; CHIEF OF POLICE         )
     ANDREW HALL, individually and in his       )
18   capacity as Chief of the Fresno Police     )
     Department; and DOES 1 to 10, inclusive,   )
19                                              )
                            Defendants.         )
20   ______________________________________ )

21
22          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through
23   their respective counsel of record, as follows:
24
            1.      This litigation involves an employment discrimination/civil rights action against
25
     the City of Fresno and two former Police Chiefs based upon multiple promotional opportunities.
26
27
                                                                         Stipulation to Amend Scheduling Order
28
             2.      The Scheduling Conference Order in this matter was filed on September 22, 2020
 1
 2   (Document No. 26). No trial date is set.

 3           3.      The parties have undertaken preliminary written discovery and have produced

 4   over 6,000 pages of documents. They are currently working through privilege issues.
 5
             4.      The pandemic has significantly delayed depositions in this matter. All parties
 6
     have put off depositions with the belief that the depositions will be more beneficial in this type of
 7
     litigation if they are in person.   The City still has significant restrictions on employees and its
 8
 9   outside counsel.

10           5.      All parties believe that a 120-day extension on the remaining deadlines in the

11   Scheduling Conference Order would greatly assist the parties in completing discovery, retaining
12
     experts, having further settlement discussions and preparing for trial.    Thus, the parties propose
13
     the following dates:
14
                                                     Current Date            New Date
15
             Expert Disclosure:                       9/20/2021               01/18/2022
16
             Supplemental Expert Disclosure:         10/12/2021              02/09/2022
17           Non-Expert Discovery Cutoff:            09/02/2021              12/31/2021
             Expert Discovery Cutoff:                11/12/2021              03/12/2022
18           Pretrial Motion Filing Deadline:         11/30/2021              03/30/2022
             Pretrial Conference:                     04/04/2022              08/02/2022
19
20           6.      Thus, it is respectfully requested that the Scheduling Conference Order be

21   modified by 120-days.

22   Dated: June 21, 2021                            BETTS & RUBIN
23
                                                     By    /s/ Joseph D. Rubin
24                                                           Joseph D. Rubin
                                                     Attorneys for Defendants CITY OF FRESNO,
25                                                   JERRY DYER, ANDREW HALL
26
27                                                    −2−
                                                                             Stipulation to Amend Scheduling Order
28
 1   Dated: June 21, 2021                        CASTILLO HARPER, APC
 2
                                                 By    /s/ Joseph N. Bolander
 3                                                       Joseph N. Bolander
                                                 Attorneys for Plaintiff Temujin Bustos
 4
 5
                                                ORDER
 6
            Upon reading the foregoing Stipulation of the parties, and good cause appearing
 7
     therefore,
 8
 9          IT IS HEREBY ORDERED that the Scheduling Order will be modified in the following

10   manner:

11                 Expert Disclosure:                            01/18/2022
                   Supplemental Expert Disclosure:               02/09/2022
12
                   Non-Expert Discovery Cutoff:                  12/31/2021
13                 Expert Discovery Cutoff:                      03/12/2022
                   Pretrial Motion Filing Deadline:              03/30/2022
14
            Additionally, the Pretrial Conference will be modified as follows:
15
                   Pretrial Conference: August 1, 2022 at 1:30pm in Courtroom 5 before the
16
     Honorable Dale A. Drozd, United States District Judge.
17
18
     IT IS SO ORDERED.
19
20      Dated:    June 21, 2021                               /s/ Barbara   A. McAuliffe                 _
21                                                    UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27                                                −3−
                                                                         Stipulation to Amend Scheduling Order
28
